Citation Nr: 0608340	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-35 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a compensable evaluation for rheumatoid 
arthritis of the bilateral knees, right shoulder, left ankle, 
and right wrist, for the period from October 17, 1975 to May 
30, 2001.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from April 1943 to 
March 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

By way of a rather complex procedural background, the Board 
notes that, in October 1975, the RO received the veteran's 
claim for a compensable rating for his service-connected 
rheumatoid arthritis of multiple joints, including the knees, 
right shoulder, right wrist, and left ankle.  In a January 
1976 rating decision, the RO denied the veteran's claim and, 
later that month, he submitted a timely notice of 
disagreement (NOD) as to the RO's action, although a 
statement of the case (SOC) regarding his claim was never 
issued.  

Thereafter, in May 2001, the RO received the veteran's new 
claim for a compensable rating that was initially denied by 
the RO in an October 2001 rating decision.  The veteran 
perfected his appeal as to the RO's action.  During the 
pendency of the veteran's appeal, the RO noted its failure to 
issue an SOC after the veteran's timely January 1976 NOD.  In 
a September 2005 rating decision, the RO granted separate 
compensable disability evaluations for rheumatoid arthritis 
of the right shoulder, right knee, left knee, left ankle, and 
right wrist, effective from May 30, 2001.  The September 2005 
supplemental statement of the case (SSOC) reflects all 
adjudicative actions in the veteran's claim since October 17, 
1975.  In an October 2005 signed statement, the veteran 
indicated that he wished to continue his appeal only as to 
the matter of a compensable rating for rheumatoid arthritis 
of the bilateral knees, right shoulder, right wrist, and left 
ankle for the period from October 17, 1975 to May 30, 2001.

In March 2006, a Deputy Vice Chairman of the Board granted 
the veteran's motion to advance his case on the Board's 
docket.


FINDINGS OF FACT

The objective and probative medical evidence demonstrates 
that, for the period from October 17, 1975 to May 30, 2001, 
the veteran's service-connected rheumatoid arthritis of the 
bilateral knees, right shoulder, right wrist, and left ankle, 
was manifested by no more than subjective complaints of pain, 
with no clinical findings of limitation of motion, swelling, 
stiffness, atrophy, or tenderness of any peripheral joints.


CONCLUSION OF LAW

A compensable evaluation for rheumatoid arthritis of the 
bilateral knees, right wrist, right shoulder, and left wrist 
is denied.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic 
Code (DC) 5002, 5003 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (CAVC) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the CAVC in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

In Pelegrini, the CAVC held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The CAVC acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Also, during the pendency of this appeal, on March 3, 2006, 
the CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's increased rating claim is being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In August 2001 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
October 2003 SOC and September 2005 SSOC issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore conclude that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claim, and that the SOC and SSOC issued by 
the RO clarified what evidence would be required to establish 
a compensable rating for rheumatoid arthritis of multiple 
joints for the period from October 17, 1975 to May 30, 2001.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the September 2005 SSOC contained the new duty-
to-assist regulations codified at 38 C.F.R. § 3.159 (2005).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Here the Board observes 
that, in May 1976, a VA examiner only noted that the veteran 
was "[r]etired under Social Security", but did not state 
that the veteran was disabled and receiving Social Security 
Administration (SSA) disability benefits, contrary to the 
veteran's representative's March 2006 written assertion.  
Thus, the Board is not compelled to remand this case for any 
further development and, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).




II.	Factual Background

In March 1946, the RO granted service connection for chronic 
atrophic arthritis of multiple joints, assigned a 20 percent 
disability evaluation.  In an April 1947 rating action, the 
RO assigned a noncompensable disability evaluation for 
arthritis of multiple joints, including the knees, right 
shoulder, left ankle, and right wrist.  The RO reached that 
determination based on review of a February 1947 VA 
examination that contained negative examination findings 
regarding the joints involved.

On October 17, 1975, the RO received the veteran's claim for 
a compensable evaluation for arthritis of the multiple 
joints.  He said his disability had worsened and he was 
receiving treatment at a VA outpatient medical facility.

VA outpatient medical records, dated from October 1975 to 
January 1976, include a November 1975 record indicating that 
the veteran was a 63 year old unemployed brass polisher.  The 
records describe treatment for disabilities other than his 
service-connected rheumatoid arthritis of multiple joints.

In a January 1976 rating decision, the RO denied a 
compensable rating for the service-connected rheumatoid 
arthritis of multiple joints and, later that month, the 
veteran submitted a NOD as to the RO's action.

In May 1976, the veteran, who was 63 years old, underwent VA 
examination.  According to the examination report, the 
veteran was retired under Social Security.  He complained of 
recurrent right shoulder, right knee, and coccyx pain for 
which he took Bufferin.  On examination, the veteran's gait 
and posture were normal.  Examination of his peripheral 
joints failed to reveal any swelling, redness, tenderness, 
muscle atrophy or limitation of motion.  Examination of the 
coccyx revealed no tenderness at that time, and the veteran 
denied any current pain.  The diagnosis was arthralgia.  X-
rays of the knees showed a small amount of vascular 
calcification in the soft tissues posterior to the left knee 
with intact joint spaces and bony structures.  X-rays of the 
left ankle, right shoulder, right wrist, and right shoulder 
essentially normal.  There was no evidence of active 
rheumatoid arthritis.

VA medical records dated in November 1993 reflect the 
veteran's treatment for a genitourinary disorder.  Subsequent 
VA medical records dated to May 2001 reflect the veteran's 
treatment for many medical disorders, but not his service-
connected rheumatoid arthritis of the knees, right shoulder, 
right wrist, and left ankle.

III. Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2005).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2005).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2005).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based 
upon limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In 1976, the veteran's arthritis of the multiple joints was 
evaluated as noncompensable under 38 C.F.R. § 4.71a, DC 5003 
(1975) although, in September 2005, it was evaluated under DC 
5002.  Under DC 5003, degenerative arthritis is evaluated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003 (2005).  When the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is applied for each major joint 
affected by limitation of motion. Id.  

Under DC 5002, rheumatoid arthritis as an active process with 
constitutional manifestations associated with active joint 
involvement that is totally incapacitating warrants a 100 
percent disability rating; with less symptomatology than the 
criteria for a 100 percent rating but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods a 60 percent 
evaluation is assigned; with symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year a 40 percent evaluation 
is assigned; and one or two exacerbations a year in a well-
established diagnosis warrants a 20 percent evaluation.  38 
C.F.R. § 4.71a, DC 5002 (2005).

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5002.  It is noted that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion and that 
the ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned. See 38 
C.F.R. § 4.71a, DC 5002.

Normal range of knee motion is from 0 degrees of extension to 
140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2005).

Further, under DC 5260, limitation of flexion of a knee to 45 
degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5260 (2005).  Flexion limited to 30 degrees warrants a 20 
percent evaluation, and limitation of flexion of the knee to 
15 degrees warrants a 30 percent evaluation.  Id. 

Limitation of extension of a knee to 10 degrees warrants a 10 
percent evaluation, extension limited to 15 degrees warrants 
a 20 percent evaluation, limitation of extension to 20 
degrees warrants a 30 percent evaluation, limitation of 
extension to 30 degrees warrants a 40 percent evaluation, and 
limitation of extension to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5261 (2005).  As well, 
separate ratings under DC 5260 and DC 5261 may be assigned 
for disability of the same joint.  See VAOPGCPREC 9-2004

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2005).

The Board further notes that disabilities of the shoulder and 
arm are rated under DCs 5200 through 5203; DC 5200 rates 
ankylosis of the scapulohumeral joint.  See 38 C.F.R. 
§ 4.71a, DCs 5201-5203 (2005).

DC 5201 provides that limitation of motion of the minor arm 
at shoulder level warrants a 20 percent disability rating. 
Limitation of motion of the minor arm midway between the side 
and shoulder level warrants a 20 percent rating.  When motion 
is limited to 25 degrees from the side, a 30 percent rating 
is warranted for the minor arm. 

Under DC 5202, for impairment of the humerus in the minor 
arm, a 20 percent rating is granted when there is malunion, 
with moderate deformity, a 20 percent rating is granted when 
there is marked deformity for the minor arm.  Also under DC 
5202, for recurrent dislocations of the minor arm at the 
scapulohumeral joint, a 20 percent rating is granted with 
infrequent episodes, and guarding of movement only at 
shoulder level; a 20 percent rating is granted when there are 
frequent episodes and guarding of all arm movements for the 
minor arm.  A 40 percent rating is granted for fibrous union 
of the minor arm; a 50 percent rating is granted for nonunion 
(false flail joint) of the minor arm; and a 70 percent rating 
is granted for loss of head of (flail shoulder) for the minor 
arm.

Under DC 5203, for impairment of the clavicle or scapula in 
the minor arm, a 10 percent rating is granted for malunion or 
nonunion without loose movement; a 20 percent rating is 
granted for nonunion with loose movement or for dislocation. 

Normal ankle dorsiflexion is 20 degrees.  Normal ankle 
plantar flexion is 45 degrees.  38 C.F.R. § 4.71a; Plate II 
(2005).

DC 5271 provides that, where there is moderate limited motion 
of the ankle, a 10 percent rating will be assigned.  38 
C.F.R. § 4.71a, DC 5271 (2005). Where there is marked limited 
motion of the ankle, a 20 percent evaluation will be 
assigned.  Id.

Normal motion of a wrist is from 0 to 70 degrees of 
extension, palmar flexion from 0 to 80 degrees, 0 to 80 
degrees of forearm pronation, 0 to 85 degrees of forearm 
supination, 0 to 45 degrees of ulnar deviation and 0 to 20 
degrees of radial deviation.  38 C.F.R. § 4.71, Plate I 
(2005).

Under DC 5215, a 10 percent rating is the highest rating to 
be assigned for limitation of motion of the minor or major 
wrist, and such is assigned when dorsiflexion of the wrist is 
less than 15 degrees or when palmar flexion is limited in 
line with the forearm.  38 C.F.R. § 4.71, DC 5215.  A 20 
percent rating is assigned for the minor wrist when it is 
ankylosed in a favorable 20 to 30 degrees of dorsiflexion.  
Id.  A 30 percent rating is assigned when the minor wrist is 
ankylosed in any position except favorable.  38 C.F.R. § 
4.71a, DC 5214 (2005). 

Upon review of the objective and probative medical evidence 
of record, the Board is of the opinion that the evidence is 
against a compensable evaluation for rheumatoid arthritis of 
the bilateral knees, right shoulder, right wrist, and left 
ankle, for the period in question.  Although, when examined 
by VA in May 1976, the veteran complained of recurrent right 
shoulder, right knee, and coccyx pain, clinical findings at 
the time were essentially normal.  Examination of all 
peripheral joints showed no swelling, redness, tenderness or 
muscle atrophy with no limitation of motion.  As well, x-rays 
of the joints taken at the time were essentially normal.  
Furthermore, VA outpatient records dated from October 1975 to 
January 1976, and records dated from November 1993 to May 
2001, do not reflect any complaints of, or treatment for, the 
service-connected rheumatoid arthritis of multiple joints.

The objective clinical evidence fails to show that the 
veteran's service-connected rheumatoid arthritis of multiple 
joints was manifested by one or two exacerbations a year in a 
well-established diagnosis, such as to warrant a 20 percent 
evaluation under DC 5002.  Nor is there any objective 
evidence of limitation of any joint such as to warrant a 
sperate compensable evaluation for the veteran's left or 
right knees, right shoulder, right wrist or left ankle, under 
any of the pertinent schedular criteria set forth above.  
Further, there is no indication that the rheumatoid arthritis 
was active during this time.

The Board recognizes the veteran's assertions that the 
symptoms from each of his joint disabilities warrant a 
compensable evaluation for the period of in question.  
However, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as 
questions relating to criteria for a higher rating for either 
knee that require a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a result, his own assertions do not constitute competent 
medical evidence that the symptoms caused by his service-
connected rheumatoid arthritis of the left and right knees, 
right wrist, right shoulder, and left ankle warrant a 
compensable evaluation under the applicable criteria.

The Board is not unsympathetic to the veteran's accounts of 
right shoulder and right knee pain and the effects of that 
pain on his daily activities and occupation.  In considering 
the joint disabilities, the Board finds that report of the 
1976 VA examination and the VA medical records, dated from 
1975 to 1976 and from 1993 to 2001, do not include objective 
findings to show that pain, flare-ups of pain, weakness, 
fatigue, incoordination, or any other symptoms resulted in 
additional functional limitation to a degree that would 
support a compensable rating for either knee, the right 
shoulder, right wrist, or left ankle under the applicable 
rating criteria. 

In sum, the Board finds that the relevant evidence of record, 
to include the 1976 VA examination report, and VA medical 
records dated from 1975 to 1976 and from 1993 to 2001, 
adequately portrays the veteran's functional loss due to 
pain, as well as the degree of loss of function due to 
weakened movement, excess fatigability, or incoordination in 
accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and 
demonstrates that any such functional loss is contemplated by 
the currently assigned noncompensable disability rating 
assigned.  There is simply no objective medical evidence 
associated with the claims folders reflecting that the 
service-connected rheumatoid arthritis of the knees, right 
shoulder, right wrist, and left ankle resulted in additional 
functional limitation to a degree that would support a 
compensable rating for any of the joints in question under 
the applicable rating criteria.  The record is also devoid of 
objective medical evidence to show that chronic residuals of 
the rheumatoid arthritis of the knees, right shoulder, right 
wrist, and left ankle are productive of findings that more 
nearly approximate any painful motion or weakness in any of 
the joints in question such as to warrant a compensable 
rating under DC 5002 or the other DCs set forth above.

In conclusion, the veteran's service-connected rheumatoid 
arthritis of the knees, right shoulder, left ankle, and right 
wrist, for the period from October 17, 1975 to May 30, 2001, 
was manifested by subjective complaints of pain with no 
clinical evidence of weakness, limitation of motion, 
instability, swelling, or stiffness. 

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, for the period in question, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321 (2005), is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

A compensable evaluation for rheumatoid arthritis of the 
bilateral knees, right shoulder, left ankle, and right wrist, 
for the period from October 17, 1975 to May 30, 2001, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


